John Frankes plaint. agt Richd Smith Defendt in an acción of the case for his fraudulently dealing in the Sale of Margaret Cox to sd Frankes in May last for to bee saide Franks his Servt when sd Smith or his wife were very suspitious that Shee the sd Margaret Cox was wtb childe by reason of having sd Margarets breast searched in the time of her Service wth sd Smith & therefore sd Smith could not thinke her fit for such imploiment as sd Smith did sell her for so that the plaint, is damnified to the value of Fifteen pounds in mony or thereabouts besides the disgrace suffered in his house & Family & all other due damages according to attachmt datd April: 18th 1676. . . . The Jury . . . found for the Defendt costs of Court, being Fourteen Shillings & Four pence.